Dore, J.
(dissenting). Contiguous means touching along a considerable part or the whole of one side. The physical conditions existing when the lease was executed should throw light on the true meaning of the cancellation clause in question.
As indicated by tenant’s Exhibit A, and the undisputed testimony, the original lessor at the time of making the lease did not own any property whatever to the east of 144 West 57th Street or 139 West 56th Street. Accordingly, the parties could not have had in contemplation any properties eastward that could possibly be deemed “ contiguous ”, To the west of the demised premises on 57th Street the landlord did not own any contiguous property. Number 148 West 57th Street which borders on the westerly side of 146 was not owned by the original lessor. Therefore, 150 West 57th Street which was so *53owned, was not contiguous property; it was separated by twenty-five feet from 146. On 57th Street, therefore on plaintiff’s construction of the lease, there was no contiguous property either to the west or to the east of “ the demised premises On 56th Street to the west of the Theatre property, the lessor did own 153 West 56th Street which is contiguous to 141-143.
On tenant’s contention in the state of facts existing at the time the cancellation clause was originally made, the only property owned by the lessor that was contiguous to the “ demised premises ” was 153 West 56th Street immediately west of 141-143; and only by selling that property in connection with the demised premises could the. cancellation clause be invoked. It is not likely the parties intended so to restrict the cancellation clause. If they did, it would have been easy to say so. The clause in its original form was drawn in the office of the tenant’s attorneys who also were attorneys for the tenant’s assignor. As the language is the tenant’s, it must be construed, if its meaning is- doubtful, most favorably to the landlord and the words should be given the meaning which the tenant should reasonably have understood the landlord would put upon them (Moran v. Standard Oil Co., 211 N. Y. 187, 196). The clause as drawn does not refer to contiguous “ property ”, but to “ any of the properties ” (plural) that are contiguous to “ the demised premises ”. Accordingly it should be construed to include properties owned by the original lessor in 144 West 57th and 139 West 56th Street.
The operative clause of the lease defining the space demised, though it specifically refers to many street numbers, does not include by such references number 144 West 57th Street. The only area in 144 that was used for the theatre purposes is 40 x 12 on the street floor, an irregular section that embraces but 5% of the floor area of the five-story building on that site. That tiny part of 144 used by the theatre is separated by brick walls from the rest of the five-story building which is a self-contained unit with a store on the ground floor and apartments in the upper floors and with no means of ingress or egress to or from “ the demised premises.”
One hundred thirty-nine West 56th Street is a four-story building with a store on the ground floor and apartments in the upper three floors. The only space used by the theatre is a corner of the basement 18 x 18 or 2% of the area of that building containing some theatre equipment. That four-story structure is a self-contained unit separated from the theatre with no means of ingress or egress to or from the theatre. The one-story struc*54ture on the rear of the lot, 139 West 56th Street, used by the theatre and part of “ the demised premises ” is also walled off from the remaining part of the four-story structure owned by the landlord.
The tenant’s contention is that demise of a tiny portion of a building forbids construing any portion thereof as “ contiguous ” to the “ demised premises ”. If such rule be applicable to a five-story building, it should be equally applicable to a fifty-story building. It is in effect equivalent to construing demise of a part as demise of the whole. The landlord does not claim that the property may be contiguous to itself; “ itself” means the whole property, the entire building which obviously could not be thus “ contiguous ”; the property was contiguous not to itself but to the small parts of the whole “ demised ” to the tenant, all of which, except the equipment in 139, was walled off and separated from the “ demised premises ” with no means of ingress or egress. On the language used and in the light of the physical facts existing when the lease was made, the tenant’s construction was properly rejected by the trial court and the majority of the Appellate Term.
■ In allowing additional testimony the trial court did not abuse its discretion.
Accordingly, we dissent and vote to affirm the order of the Appellate Term.
Glexnok and Cohk, JJ., concur with Callahah, J., Dobb, J., dissents in opinion in which Peck, P. J., concurs.
Determination of the Appellate Term and final order of the Municipal Court reversed and the petition of the landlord dismissed, with costs to the tenant-appellant in all courts. Settle order on notice.